Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 26 July 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



My dear Sir
Monticello July 26. 1800.

I am much indebted to my enemies for proving, by their [little] tale of my death, that I have friends. the sensibility you are so good as to express on this occasion is very precious to me. I have never enjoyed better nor more uninterrupted health.
I ought sooner to have acknoleged your favor of June 15. which came to hand in due time as did that of the 6th. instant. [I] thank you for your assiduities on the subject of education. there is no occasion to incommode yourself or your friend by pressing it; as when recieved it will still be some time before we shall probably find a [good] occasion of bringing forward the subject. there are labors for which your reward will come when you will be no longer here to enjoy it.We have had what is considered here as a very hot spell of weather. yesterday was the warmest day we have had this year. the thermometer was at 86.° at this place, & probably 2. or 3.° more in the vicinities.—when do you move on to Alexandria? for then I may expect to see you. I have much lamented you did not land here instead of New York. as you were determined to find the first  spot you saw good enough to live on, this might in that case have become the object of your choice. we are anxious to hear of our treaty from Paris. when that arrives, I presume, I shall have to meet the Senate at Washington. and perhaps I may meet yourself there: for till then I can hardly flatter myself with your adventuring so far as this place. then, now, or whenever it best suits you I shall be most happy to recieve you. present my friendly salutations to Madame Dupont and to all the members of your family, & accept yourself assurances of my sincere & affectionate attachment.

Th: Jefferson

